Appeal from a judgment of the Court of Claims. Claimant-appellant has had a judgment against the State of New York for damages arising from negligence of the State in the maintenance of a highway resulting in an accident in which claimant was injured. Of a total award of $13,021.25, the sum of $12,000 was allowed claimant for his personal injuries. On appeal it is argued that this amount is inadequate. At a hospital immediately after the accident it was found, among other things, that claimant had extensive contusions, lacerations, abrasions, and ecehymosis; but no bone injury was demonstrated then or at any time by X-ray examination or by any medical opinion. Claimant was treated at the hospital seven days from March 6 to March 12, 1951 when he was discharged. There is medical proof that he was unable to do any work until June 25, 1951 and after that he was able to do light work. A physician who treated claimant testified that although claimant continued to complain of pain, the physician could find no objective evidence of injury. This physician stopped treatment in 1952. The court was not required on this and other medical opinion to find either that any substantial physical disablement continued after June, 1951 or that claimant was thereafter physically unable to work without restriction. In our view the award of $12,000 for the injuries established is adequate. Judgment of the Court of Claims affirmed, without costs. Foster, P. J., Bergan, Herlihy and Reynolds, JJ., concur.